IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2012-CP-00174-SCT

KENTON H. McNEESE

v.

KATHERINE J. McNEESE


DATE OF JUDGMENT:                          12/31/2011
TRIAL JUDGE:                               HON. EUGENE LOVE FAIR, JR.
COURT FROM WHICH APPEALED:                 LAMAR COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                    KENTON H. McNEESE (PRO SE)
ATTORNEY FOR APPELLEE:                     SHEILA HAVARD SMALLWOOD
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
DISPOSITION:                               AFFIRMED - 04/25/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE WALLER, C.J., KITCHENS AND COLEMAN, JJ.

       COLEMAN, JUSTICE, FOR THE COURT:

¶1.    Kenton and Katherine McNeese executed a consent agreement to an irreconcilable

differences divorce, and the chancellor granted the divorce on that ground. Kenton filed a

motion to reconsider, which was denied. Kenton appeals the denial of his post-trial motion

to reconsider as well as the grant of divorce based on irreconcilable differences. Finding no

error, we affirm the chancery court.

                              Facts and Procedural History

¶2.    Kenton and Katherine (“Katye”) McNeese were married on December 9, 2006. They

have one child, Hattie, born in January 2009. Katye filed for divorce on October 1, 2010,

alleging habitual cruel and inhuman treatment, or in the alternative, irreconcilable
differences. The parties agreed to a temporary custody agreement pending trial. On the first

day of trial, the parties entered into a consent agreement to an irreconcilable differences

divorce. They agreed to let the court determine child custody, visitation, support issues,

division of marital assets, and alimony.

¶3.      Trial was held on April 11, 2011, and June 1, 2011. The chancellor rendered an

opinion on September 2, 2011, and granted the irreconcilable differences divorce pursuant

to the consent agreement. He granted physical custody of Hattie to Katye, set out the

guidelines for visitation, ordered Kenton to pay $588 per month for child support, and

divided property between the parties; alimony and attorneys’ fees were not awarded to either

party.

¶4.      Katye filed a Motion to Reconsider, Motion for a New Trial, or to Alter or Amend

Judgment, and Motion for Stay of Proceedings to Enforce a Judgment on the ground that

Kenton had failed to disclose certain items in the required financial disclosures. Kenton did

not respond or file a separate motion to reconsider. A hearing on Katye’s motion was held

on September 29, 2011. On October 12, 2011, the court entered an order specifically

addressing the issues raised in Katye’s motion to reconsider, then entered an Amended

Opinion and Final Judgment to make several clarifications to the original opinion.

¶5.      By this time, Kenton had fired his attorney. On October 13, 2011, Kenton filed, pro

se, a Motion to Reconsider, Motion for a New Trial, to Alter or Amend Judgment, and

Motion for Stay of Proceedings to Enforce a Judgment, alleging that: (1) he was represented

poorly by prior counsel; (2) Katye and others who testified on her behalf had defrauded the

court through their perjured testimony; and (3) opposing counsel had violated her oath as an


                                              2
attorney and as a municipal judge. He requested a new trial, new custody arrangements, and

that costs and attorneys’ fees be assigned to Katye.

¶6.    At the end of October, Katye remarried her first husband, Michael Graves. Upon

learning that Katye had remarried, Kenton wanted to withdraw his consent to the

irreconcilable differences divorce. Between November 8 and 17, Kenton filed, pro se, seven

subpoenas; a Motion for Contempt, Sanctions, and Relief; a Motion to Expunge Order of

Withholding; a Motion to Expunge Consent Agreement to Irreconcilable Differences

Divorce; and a Cross-Complaint and Counter-Complaint for Divorce. A hearing on Kenton’s

motion to reconsider took place on November 21, 2011. On January 4, 2012, the chancellor

entered a Final Order denying Kenton’s motion to reconsider and dismissing or denying all

other motions on the grounds of res judicata and estoppel. Kenton filed a Notice of Appeal

on January 30, 2012.

                                        Discussion

¶7.    Kenton, pro se, asserted ten issues on appeal, which have been summarized and

reorganized for the purpose of discussion:

       1.   Whether the chancellor erred in granting the divorce on the ground of
            irreconcilable differences;

       2.   Whether the chancellor erred by not allowing Kenton to amend his
            pleading to match the evidence as allowed under Rule 15(b) of the
            Mississippi Rules of Civil Procedure, including the withdrawal of the
            irreconcilable differences consent agreement;

       3.   Whether the chancellor erred in not allowing evidence to be submitted at
            the hearing on Kenton’s motion for a new trial;

       4.   Whether the chancellor erred in allowing withholdings from Kenton;



                                             3
       5.    Whether the chancellor erred in holding Kenton in contempt and
             requiring him to pay attorney’s fees;

       6.    Whether the chancellor erred in not reporting Katye’s felony bigamy and
             perjury to the proper authorities, as she mislead the court during trial, and
             she remarried prior to the final disposition of the motion for a new trial;

       7.    Whether the chancellor erred in not determining assets or liabilities as
             marital or nonmarital;

       8.    Whether the chancellor erred in allowing questioning of Kenton’s ex-
             wife as to matters protected under the spousal privilege;

       9.    Whether the chancellor erred in not reporting counsel for discipline; and

       10. Whether the chancellor erred in not granting involuntary dismissal of
           Katye’s claim due to her attorney’s violation of certain rules of
           procedure.

Katye asserts that the majority of the issues set forth in Kenton’s brief are not properly before

this Court. She also maintains that the consent agreement was valid, and that the chancellor

did not err in granting the divorce on the ground of irreconcilable differences or in denying

Kenton’s post-trial motion to reconsider.

¶8.    A chancellor’s determinations in an irreconcilable differences divorce will not be

disturbed as long as the findings are “supported by substantial evidence unless the chancellor

abused his discretion, was manifestly wrong, clearly erroneous[,] or an erroneous legal

standard was applied.” Sanderson v. Sanderson, 824 So. 2d 623, 625-26 (¶ 8) (Miss. 2002)

(quoting Kilpatrick v. Kilpatrick, 732 So. 2d 876, 880 (¶ 13) (Miss. 1999)). Additional

standards of review will be discussed as needed.

       I. Whether Kenton’s appeal and the issues presented therein are
          properly before this Court.




                                               4
¶9.    As a preliminary matter, we address Katye’s assertions that a majority of Kenton’s

issues are not properly before the Court based on his Notice of Appeal, and that his appeal

should be dismissed for his failure to file record excerpts.

                                    A. Notice of Appeal

¶10.   Katye asserts that most of the issues raised in Kenton’s brief should not be considered

because they were not designated in his Notice of Appeal and are not properly before this

Court. Kenton’s Notice of Appeal stated that he appealed “from the final judgment entered

in this case on January 4, 2012, and the denial of the Motion for Judgment Notwithstanding

the Verdict or, in the Alternative, for New Trial.” As we understand it, Kenton is referring

to the denial of his motion to reconsider or for a new trial, as he did not file a motion for

judgment notwithstanding the verdict. Some of the issues presented on appeal were included

in Kenton’s motion to reconsider, but the others were included generally in his motion for

contempt, motion to expunge the consent agreement, and motion to expunge the order of

withholding. Those motions were not designated specifically in the Notice of Appeal.

However, the chancellor’s order dated January 4, 2012, generally denied those motions, and

the January 4 order was designated in the Notice of Appeal.

¶11.   Rule 3(c) of the Mississippi Rules of Appellate Procedure provides that a notice of

appeal “shall designate as a whole or in part the judgment or order appealed from.” Miss.

R. App. P. 3(c). However, this Court has held that if the “statement of issues and appellant

brief clearly show” that a certain order or issue is being appealed, we will consider the merits

of the issue. Fletcher v. Lyles, 999 So. 2d 1271, 1277 (¶ 25) (Miss. 2009) (citing K.D.F. v.

J.L.H., 933 So. 2d 971, 974 n.2 (Miss. 2006)). See also Herndon v. Miss. Forestry

                                               5
Comm’n, 67 So. 3d 788, 795 (¶ 19) (Miss. Ct. App. 2010). Under Rule 3(c), “[a]n appeal

shall not be dismissed for informality of form or title of the notice of appeal.” Fletcher, 999

So. 2d at 1277 (¶ 25) (quoting Miss. R. App. P. 3(c)). Because the chancellor’s January 4

order generally denied Kenton’s post-trial motions, which included the issues raised on

appeal, and in light of this Court’s standard set forth in Fletcher, we will consider the merits

of each of Kenton’s issues on appeal, unless they are otherwise procedurally barred.

                                    B. Record Excerpts

¶12.     Katye asserts that Kenton’s appeal should be dismissed for failure to comply with

Rule 30 of the Mississippi Rules of Appellate Procedure, which requires parties to file record

excerpts with briefs on appeal. Katye is correct that Kenton failed to file record excerpts

with his initial brief. However, upon recognition of the error, Kenton filed record excerpts

and corrected the mistake. Katye did not provide any support for her assertion that the appeal

should be dismissed for failure to file record excerpts, and “this Court does not consider

unsupported assignments of error.” O.W.O. Investments, Inc. v. Stone Inv. Co., Inc., 32 So.

3d 439, 446 (¶ 19) (Miss. 2010); Touchstone v. Touchstone, 682 So. 2d 374, 380 (Miss.

1996).

         II.   Whether the consent agreement was valid, and whether the
               chancellor erred in granting the divorce on irreconcilable
               differences.

¶13.     Kenton claims that the parties’ consent agreement to an irreconcilable differences

divorce was invalid because it was not properly notarized and because the agreement was not

signed by counsel. On that basis, he argues the chancellor erred in granting the divorce on

the ground of irreconcilable differences. Katye claims that the consent agreement is not

                                               6
subject to appellate review, but if this Court reviews it, it met the statutory requirements for

validity.

¶14.   Mississippi Code Section 93-5-2 pertains to consent agreements for irreconcilable

differences divorces and provides the following:

       (3) If the parties are unable to agree upon adequate and sufficient provisions
       for the custody and maintenance of any children of that marriage or any
       property rights between them, they may consent to a divorce on the ground of
       irreconcilable differences and permit the court to decide the issues upon which
       they cannot agree. Such consent must be in writing, signed by both parties
       personally, must state that the parties voluntarily consent to permit the court
       to decide such issues, which shall be specifically set forth in such consent, and
       that the parties understand that the decision of the court shall be a binding and
       lawful judgment. Such consent may not be withdrawn by a party without leave
       of the court after the court has commenced any proceeding, including the
       hearing of any motion or other matter pertaining thereto. . . .

Miss. Code Ann. § 93-5-2(3) (Rev. 2004). According to Section 93-5-2, a consent agreement

for an irreconcilable differences divorce must (1) be in writing, (2) be signed by both parties,

(3) state that the parties voluntarily consent to have the court decide issues upon which they

cannot agree, (4) specifically set forth those issues upon which the parties cannot agree, and

(5) state that the parties understand that the court’s decision will be binding. Id. See also

Cassibry v. Cassibry, 742 So. 2d 1121, 1124 (¶ 9) (Miss. 1999). The consent agreement in

question was in writing, signed by both parties, and contained the required statements that

the parties voluntarily consented to have the court determine the issues listed therein and that

the parties understood that the court’s decision would be a “binding and lawful judgment.”

Kenton’s claim that the document is invalid because it was not notarized properly 1 and not



       1
         Regardless, the notary and seal used were sufficient, because chancery clerks are by
statute ex-offico notaries public and are permitted to use the seal of their office to notarize

                                               7
signed by the attorneys is without merit, because Section 93-5-2 does not require the consent

agreement to be notarized or signed by an attorney.

¶15.   Kenton asserts that the attorneys were required to sign the consent agreement in

accordance with Mississippi Rule of Civil Procedure 11(a) and Uniform Chancery Court

Rule 5.03. Rule 11(a) applies to motions and pleadings and requires the signature of the

attorney filing the document. Miss. R. Civ. P. 11(a). Rule 5.03 requires counsel for all

parties to approve and sign a “consent judgment” before presenting it to the chancellor.2

Unif. Chancery Court R. 5.03. The consent agreement at issue is not a motion, pleading, or

a consent judgment; therefore, the rules Kenton cited are not applicable, and an attorney’s

signature was not required. The consent agreement complied with the requirements of

Section 93-5-2 and was valid.

¶16.   If Kenton wanted to withdraw or expunge the agreement, according to Section 93-5-

2(3), he was required to obtain leave of court to do so. Miss. Code Ann. § 93-5-2(3) (Rev.

2004). See also McDuffie v. McDuffie, 21 So. 3d 685, 689 (¶ 7) (Miss. Ct. App. 2009). The

agreement itself also included language requiring the parties to obtain leave of court to

withdraw the agreement. Kenton did not file a motion for leave of court as required; he

waited until after the amended final judgment had been entered to file a motion to expunge

the consent agreement. Kenton’s attempt to withdraw or expunge the consent agreement after


documents. Miss. Code Ann. § 25-33-17 (Rev. 2010).
       2
         A consent judgment is a final judgment, more like an agreed order, which “must be
approved and signed by counsel for all parties . . . before being presented to the Chancellor
for his signature.” Unif. Chancery Court R. 5.03. A consent agreement is like a stipulation
of facts, by which the parties indicate how they wish to proceed on certain issues, but leave
other issues to the chancellor and await his final judgment.

                                             8
the divorce decree had been entered did not invalidate the agreement. See Jernigan v.

Young, 61 So. 3d 233, 236 (¶ 14) (Miss. Ct. App. 2011). “[W]avering on whether a divorce

should be entered may often occur and does not invalidate the divorce. . . . What is important

is that agreement be validly expressed on the day that the chancellor is considering the

issue.” Id. (quoting Sanford v. Sanford, 749 So. 2d 353, 356 (¶ 11) (Miss. Ct. App. 1999)).

The chancellor did not err in granting the divorce on irreconcilable differences because the

consent agreement was valid on the day the order of divorce was entered.

       III. Whether the chancellor erred in denying Kenton’s motion to amend
            the pleadings.

¶17.   Kenton asserts that the chancellor erred in denying his motion to amend the pleadings

to reflect the evidence, as allowed under Mississippi Rule of Civil Procedure 15(b), including

the withdrawal of the irreconcilable differences consent agreement. The record contains no

“motion to amend the pleadings”; accordingly, Rule 15 does not apply. If Kenton is referring

to the motion to expunge the consent agreement, that claim was addressed in the previous

section – the agreement was valid, and his attempt to withdraw the agreement was improper.

If Kenton is referring to his cross-complaint/counterclaim, that document was untimely filed

and was not properly before the court. A judge has discretion in allowing a counterclaim to

be submitted. Miss. R. Civ. P. 13(e), (f). However, a request for an order must be made in

a written motion stating the relief sought and the grounds for such relief. Miss. R. Civ. P.

7(b)(1). Kenton filed his counterclaim thirty-six days after the final judgment was entered,

without a motion asking the court to allow him to amend the pleadings or to allow the

untimely counterclaim. Therefore, the counterclaim was not properly before the court, and



                                              9
the chancellor did not abuse his discretion in refusing to allow it. Kenton’s claim that the

chancellor erred in denying his motion to amend the pleadings to reflect the evidence is

without merit.

       IV. Whether the chancellor erred in denying Kenton’s post-trial motion
           for reconsideration.

¶18.   After the chancellor’s amended opinion and final judgment had been entered on

October 12, 2011, Kenton immediately filed a Motion to Reconsider, Motion for a New

Trial, to Alter or Amend Judgment, and Motion for Stay of Proceedings to Enforce a

Judgment. After a hearing, the chancellor denied the motion, which was the basis of

Kenton’s appeal. Naturally, it is Katye’s position that the chancellor was correct in denying

Kenton’s post-trial motion for reconsideration or a new trial. We agree.

¶19.   In his motion to reconsider, Kenton alleged the chancellor made several errors in the

findings of fact and conclusions of law. Kenton also asserted that Katye and her witnesses

made numerous misrepresentations and intentionally misled the court. The chancellor found

those claims to be without merit. This Court will not overturn the chancellor’s finding of fact

unless it was “manifestly wrong or clearly erroneous.” Duncan v. Duncan, 774 So. 2d 418,

419 (¶ 4) (Miss. 2000).

¶20.   Rule 60(a) pertains to the correction of clerical mistakes in a judgment or order, and

Rule 60(b) provides for amendment to an order on the basis of fraud, misrepresentation,

mistake, or newly discovered evidence. Miss. R. Civ. P. 60(a), (b). Rule 60(b) motions are

reserved for “exceptional circumstances,” and a party is not entitled to relief simply because

he is unhappy with a judgment. Perkins v. Perkins, 787 So. 2d 1256, 1261 (¶ 9) (Miss.



                                              10
2001) (citing King v. King, 556 So. 2d 716, 722 (Miss. 1990)). “[A] Rule 60(b) motion

should be denied where it is merely an attempt to relitigate a case.” Askew v. Askew, 699

So. 2d 515, 519 (¶ 17) (Miss. 1997) (citing Stringfellow v. Stringfellow, 451 So. 2d 219, 221

(Miss. 1984)). Under Rule 59, the trial judge has discretion to grant a new trial or to amend

the judgment “if convinced that a mistake of law or fact has been made, or that injustice

would attend allowing the judgment to stand.” Rogers v. Morin, 791 So. 2d 815, 822 (¶ 22)

(Miss. 2001) (quoting Mayoza v. Mayoza, 526 So. 2d 547, 549 (Miss. 1988)). A Rule 59

motion for a new trial also may be based on newly discovered evidence.

       A motion for a new trial based on new evidence is an extraordinary motion,
       and the requirements of the rule must be strictly met. The motion may not be
       granted unless (1) the evidence was discovered following the trial; (2) due
       diligence on the part of the movant to discover the new evidence is shown or
       may be inferred; (3) the evidence is not merely cumulative or impeaching; (4)
       the evidence is material; (5) the evidence is such that a new trial would
       probably produce a new result.

Smullins v. Smullins, 77 So. 3d 119, 125 (¶ 23) (Miss. Ct. App. 2011) (quoting Moore v.

Jacobs, 752 So. 2d 1013, 1017 (¶ 18) (Miss. 1999)). Review of a trial judge’s denial of a

Rule 60 motion for relief or a Rule 59 motion for a new trial is limited to abuse of discretion.

Perkins, 787 So. 2d at 1261 (¶ 9) (internal citations omitted).

¶21.   At the hearing on Kenton’s motion for a new trial, Kenton discussed a myriad of

issues that he called “fraud” on the court. In actuality, Kenton took that opportunity to point

out each fact in the chancellor’s findings of fact with which he disagreed. The transcript

from the hearing indicates that the chancellor listened to each of Kenton’s points and allowed

Kenton to make each of his arguments in detail – regardless of how frivolous or repetitive.

As to almost every point, Kenton admitted that he knew of the evidence at the time of trial.

                                              11
Kenton’s main issue was a retirement account in the amount of $1,332, which Katye had not

disclosed in her Rule 8.05 disclosures. Kenton claimed that Katye’s failure to disclose the

account constituted fraud upon the court. However, he admitted that the account was “an

insignificant amount in [his] opinion.” Katye’s attorney maintained that Katye was not

aware of the retirement account.

¶22.   First, we note that Kenton did not explain why he did not know about or could not

have discovered the retirement account prior to trial. Second, the amount of the account is

insignificant and does not merit reopening the case. Applying the case of Trim v. Trim, 33

So. 3d 471 (Miss. 2010), the chancellor explained that, to be significant enough to warrant

reopening a case, false information on a Rule 8.05 disclosure “must be intentionally and

substantially false.” The chancellor found that the retirement account was likely overlooked,

and it was not significant enough to reopen the trial and would not warrant a change in the

prior adjudications of the court. The chancellor’s decision was not an abuse of his discretion.

¶23.   In his final order entered January 4, 2012, the chancellor noted that all of the issues

raised in Kenton’s post-trial motions were either supposed clarifications of his interpretation

of the facts of the case, had been addressed in detail in the chancellor’s order, or both. The

chancellor refused to consider any arguments or evidence that could have been raised earlier.

The chancellor addressed each of Kenton’s arguments in turn, finding them to be without

merit and to have no effect on his prior judgment. Kenton failed to introduce new, material

evidence that could not have been known prior to trial that would have had an effect on the

outcome, which would warrant a new trial under Rule 59. Kenton failed to prove fraud or

other misconduct that would warrant relief under Rule 60(b). Kenton’s motion was “merely


                                              12
an attempt to relitigate” the case, and the chancellor was correct to deny it. See Askew, 699

So. 2d at 519 (¶ 17). The chancellor did not abuse his discretion in denying Kenton’s motion

to reconsider or for a new trial.

       V. Whether the chancellor erred in not allowing evidence to be
          submitted at the hearing on Kenton’s motion for a new trial.

¶24.   Kenton asserts that the chancellor erred by not allowing evidence to be submitted at

the hearing on his motion for a new trial. At the beginning of the hearing, Kenton specifically

asked the judge, “Can I present exhibits at this time also?” The judge responded, “Sure.”

At one point, Kenton was discussing an exhibit, and the chancellor went so far as to ask

Kenton if he wanted to bring the exhibit up to him. Further, most of the things Kenton

discussed already were in the record. There is no evidence that the chancellor did not allow

new evidence to be introduced, and this issue is without merit.

       VI. Whether the chancellor erred in allowing withholdings from Kenton.

¶25.   Kenton asserts that the chancellor erred in allowing withholdings from his paycheck

because he was not in arrears. Mississippi Code Section 93-11-103 provides, “Upon entry

of any order for support by a court of this state . . . issued or modified or found to be in

arrears . . . the court entering such order shall enter a separate order for withholding which

shall take effect immediately.” Miss. Code Ann. § 93-11-103(2) (Rev. 2004) (emphasis

added). Section 93-11-103(2) is mandatory and requires that a separate order for withholding

be entered following the entry of an order for support. This applies to all orders issued or

modified, not only to those found to be in arrears. See Meeks v. Meeks, 757 So. 2d 364, 369

(¶ 25) (Miss. Ct. App. 2000) (“Because of the mandatory language of the statute on



                                              13
withholding orders . . . we find clear error in failing either to enter such an order or to give

reasons as to why it was not justified.”); Curtiss v. Curtiss, 781 So. 2d 142, 146 (¶ 14) (Miss.

Ct. App. 2000) (An earlier version of the statute “required a withholding order only in the

event of a delinquency or on the obligor’s request[,]” but the statute containing the

mandatory language went in to effect July 1, 1999, and it “requires a withholding order from

the inception.”). The chancellor correctly complied with Section 93-11-103(2) when he

entered the order for withholding several days after the order for support was entered, and

this issue is without merit.

       VII. Whether the chancellor erred in holding Kenton in contempt and
            assessing attorney’s fees to him.

¶26.   After the chancellor’s original opinion and final judgment was entered on September

2, 2011, Katye filed a motion to reconsider. A hearing on Katye’s motion was held on

September 29, and Katye’s attorney asked that Kenton be held in contempt of court for

failing to comply with the court’s earlier temporary order and for perjuring himself under

oath, based on his failure to make certain financial disclosures about the former marital

home, which Katye had been awarded in the divorce. The chancellor found that Kenton had

made intentional misrepresentations to the court. Kenton asserts that the chancellor erred by

holding him in contempt and requiring him to pay Katye’s attorney’s fees associated with the

hearing. A trial judge’s award of attorneys’ fees is reviewed under the abuse of discretion

standard, and the award of attorneys’ fees must be supported by credible evidence. Miss.

Power & Light Co. v. Cook, 832 So. 2d 474, 486 (¶ 39) (Miss. 2002).




                                              14
¶27.   As a preliminary matter, Kenton claims that he “was not allowed to be heard” at the

September 29 hearing and that he was denied due process because “the matter was discussed

ex parte with counsel.” There is no evidence that the attorneys had any ex parte

communication with the chancellor, but taking Kenton’s claim as true, his attorney was

present to participate in any discussions. Kenton did not provide any evidence to support this

claim, and “this Court does not consider unsupported assignments of error.” O.W.O.

Investments, 32 So. 3d at 446 (¶ 19); Touchstone, 682 So. 2d at 380.

¶28.   In her motion and at the hearing, Katye alleged that Kenton had failed to disclose

several issues pertaining to taxes, mortgage interest payments, and rental of the former

marital home. Based on the evidence presented, the chancellor found that Kenton had failed

to disclose “the extent of his failure to comply” with the court’s temporary order, and that

he intentionally had misrepresented the “status and net value” of the home. The chancellor

ordered Kenton to make certain repayments to Katye and to pay $750 toward her attorney’s

fees, finding that Kenton was in contempt of court for his misrepresentation of the status of

the property and for his failure to comply with the temporary order.

¶29.   There is no evidence that the chancellor abused his discretion in holding Kenton in

contempt and ordering him to pay $750 in attorney’s fees. Kenton had failed to comply with

the court’s temporary order from the time of the trial on June 1 until the chancellor’s original

opinion was entered on September 2. The chancellor found that the previously entered

temporary order was still in effect after the trial in June until his final order was entered, thus,

Kenton was required to make all payments included in the temporary order during that time.




                                                15
We find that there was substantial evidence to support the chancellor’s decision, and he did

not abuse his discretion in assessing Kenton $750 in attorney’s fees.

       VIII. Whether the chancellor erred by not reporting Katye’s alleged
             felony bigamy and perjury.

¶30.   According to Kenton, Katye remarried her first husband after the chancellor’s order

granting the divorce was entered, but while Kenton’s motion to reconsider was pending.

Upon learning that Katye had remarried, Kenton sought to withdraw his consent to the

irreconcilable differences divorce, obtain a divorce on fault grounds, have Katye held in

contempt of court, and have her charged with perjury and bigamy. The chancellor found no

merit in Kenton’s allegations and took no further action. Kenton asserts that the chancellor

erred in failing to report Katye’s alleged felony bigamy and perjury to the proper authorities.

                                         A. Perjury

¶31.   When judges are aware of perjury, they have a duty to consider sanctions or report the

perjury to the district attorney when necessary. See Jones v. Jones, 995 So. 2d 706, 711-12

(¶¶ 13-18) (Miss. 2008). Kenton’s allegations of perjury relate to Katye’s testimony about

her relationship with her first husband, Michael. On June 1, Katye testified that she and

Michael were not in a relationship, but she was trying to give him a second chance regarding

being a father to Cameron. Katye testified that Michael wanted to have a relationship with

her, he was attending a family Sunday school class with Katye and Cameron, and he was

“trying to prove himself” to Katye. Katye said she did not have any “intentions” regarding

a relationship with him. Kenton speculates that Katye must have lied about her relationship

with Michael, because Katye and Michael were married in October, and a relationship could



                                              16
not have developed in that time frame. Other than his own opinion, Kenton provides no

support for his allegations of perjury against Katye.

¶32.   This Court gives deference to a chancellor’s findings in regard to witness testimony,

because the chancellor is able to observe and “personally evaluate the witnesses’ testimony

and the parties’ behavior.” Gable v. Gable, 846 So. 2d 296, 299 (¶ 12) (Miss. Ct. App. 2003)

(citing Sobieske v. Preslar, 755 So. 2d 410, 413 (¶ 11) (Miss. 2000)). See also Woodell v.

Parker, 860 So. 2d 781, 785 (¶ 10) (Miss. 2003) (deference given to trial court’s

determination of “the weight and credibility of witnesses when there is conflicting

testimony”). The chancellor heard the witnesses at trial, reviewed the evidence, listened to

the arguments on the parties’ motions for reconsideration, and concluded that Kenton’s

allegations were without merit. In his final order, the chancellor addressed Katye’s

remarriage by stating “Katye had relied on the two judgments called ‘Final’” when she

remarried her first husband. The chancellor did not abuse his discretion by not issuing

sanctions or reporting the alleged perjury to the district attorney. This issue is without merit.

                                          B. Bigamy

¶33.   Kenton asserts that, because he had filed a motion to reconsider, the judge’s order of

divorce was stayed and was not final, so Katye’s remarriage constituted bigamy. The title

of Kenton’s motion to reconsider requested a stay of proceedings, but he did not set forth any

arguments in that regard within the motion. The chancellor never granted the stay, and the

motion was denied summarily when the motion for reconsideration or a new trial was denied.

Rule 62(b) provides that “[i]n its discretion . . . the court may stay the execution of or any

proceedings to enforce a judgment pending the disposition of a motion to alter or amend a

                                               17
judgment made pursuant to Rule 59, or of a motion for relief from a judgment or order made

pursuant to Rule 60(b) . . . .” Miss. R. Civ. P. 62(b) (emphasis added). The rule does not

provide for an automatic stay upon the filing of a Rule 59 or Rule 60 motion. Therefore, no

stay was in place that would have rendered the chancellor’s final judgment of divorce invalid.

Kenton’s allegation of bigamy is without merit. Further, Kenton provides no support for the

argument that it was the chancellor’s duty to report Katye’s alleged bigamy to proper

authorities, and “this Court does not consider unsupported assignments of error.” O.W.O.

Investments, 32 So. 3d at 446 (¶ 19); Touchstone, 682 So. 2d at 380.

       IX. Whether the chancellor erred in not determining assets or liabilities
           as marital or nonmarital.

¶34.   Kenton asserts that, in the distribution of assets and liabilities, the chancellor failed

to determine whether the assets and liabilities were marital or nonmarital. Kenton did not

raise this in any of his numerous post-trial motions or at the hearing on his motion for a new

trial. Issues raised for the first time on appeal are procedurally barred. Wilburn v. Wilburn,

991 So. 2d 1185, 1191-92 (¶¶ 13-14) (Miss. 2008). “The well-recognized rule is that a trial

court will not be put in error on appeal for a matter not presented to it for decision.”

McDonald v. McDonald, 39 So. 3d 868, 885 (¶ 54) (Miss. 2010) (quoting Mills v. Nichols,

467 So. 2d 924, 931 (Miss. 1985)). Regardless, this issue is without merit, as the chancellor

did address marital and nonmarital property in his distribution of property.

       X. Whether the chancellor erred in allowing questioning of Kenton’s ex-
          wife as to matters protected under the spousal privilege.

¶35.   Kenton’s ex-wife, Christa Saulters, testified on Kenton’s behalf as a character witness.

On cross-examination, Katye’s attorney asked Christa why she and Kenton divorced, and

                                              18
Kenton’s attorney objected on relevancy grounds. Katye’s attorney argued that, because

Christa was a character witness, questions about Kenton’s character should be allowed. The

chancellor agreed and overruled the objection. Kenton asserts that the chancellor erred in

allowing Christa to testify regarding matters protected under the spousal privilege.

¶36.   The spousal privilege is codified in Mississippi Code Section 13-1-5, which provides

that spouses generally are not competent witnesses against each other. 3 See Miss. Code Ann.

§ 13-1-5 (Rev. 2002). However, Section 13-1-5 “does not prevent former spouses from

testifying against each other, even relating to acts during the marriage, so long as the

testimony was not privileged communication.” Butt v. State, 986 So. 2d 981, 986 (¶ 21)

(Miss. Ct. App. 2007) (citing Holden v. State, 399 So. 2d 1343, 1345 (Miss. 1981); Dycus

v. State, 396 So. 2d 23, 28 (Miss. 1981)). The husband-wife privilege prevents a “person’s

spouse, or former spouse, from testifying as to any confidential communication between that

person and that person’s spouse.” Miss. R. Evid. 504(b). “A communication is confidential




       3
           Mississippi Code Section 13-1-5, provides:

       Husbands and wives may be introduced by each other as witnesses in all cases,
       civil or criminal, and shall be competent witnesses in their own behalf, as
       against each other, in all controversies between them. Either spouse is a
       competent witness and may be compelled to testify against the other in any
       criminal prosecution of either husband or wife . . . . But in all other instances
       where either of them is a party litigant the other shall not be competent as a
       witness and shall not be required to answer interrogatories or to make
       discovery of any matters involved in any such other instances without the
       consent of both.

Miss. Code Ann. § 13-1-5 (Rev. 2002).

                                              19
if it is made privately by any person to that person’s spouse and is not intended for disclosure

to any other person.” Miss. R. Evid. 504(a).

¶37.   A former spouse’s testimony as to nonconfidential matters is not protected by the

spousal privilege. See Butt, 986 So. 2d at 986 (¶ 21). In Butt, the Court of Appeals held that

Rule 504(b) did not preclude an ex-wife from testifying against her ex-husband where she

“did not testify as to communication . . . let alone a confidential communication” between

herself and her ex-husband, rather, she testified about the “events surrounding her marriage

and the eventual end of her marriage[.]” Id. at 986 (¶ 23). In the case at hand, Christa was

called by Kenton as a character witness. The only objection came on cross-examination

when Christa was asked why she and Kenton divorced. Like the ex-wife in Butt, Christa

testified “to events surrounding her marriage and the eventual end of her marriage.” Id.

Christa did not mention specific conversations or statements made by Kenton.

¶38.   Kenton’s attorney objected to Christa’s testimony about the reason for their divorce

as irrelevant. Because part of the reason for their divorce involved Kenton’s treatment of

Christa’s child, her testimony was relevant as to Kenton’s character and child custody.

Further, the relevance and admissibility of evidence is within the sound discretion of the

chancellor. Jackson v. Jackson, 732 So. 2d 916, 924 (¶ 14) (Miss. 1999); Terrain Enters.,

Inc. v. Mockbee, 654 So. 2d 1122, 1131 (Miss. 1995)). This Court will not reverse the

chancellor’s decision “unless abuse of that discretion is shown.” Terrain Enters., 654 So.

at 1131. We find that Christa did not testify to any confidential communications that would

have been protected under Mississippi Rule of Evidence 504 or Mississippi Code Section 13-

1-5, and the chancellor did not abuse his discretion in allowing Christa to testify.

                                              20
       XI. Whether the chancellor erred in failing to report judicial and
           attorney misconduct.

¶39.   Kenton alleges wrongdoing by Katye’s attorney, Sheila Smallwood, and he asserts

that the chancellor erred in not reporting Smallwood for discipline as required under the

Code of Judicial Conduct. He also asserts that the chancellor erred in not granting

involuntary dismissal of Katye’s claim under Mississippi Rule of Civil Procedure 41(b) due

to her attorney’s violations of “these rules.” 4

¶40.   Kenton’s allegations of wrongdoing by Smallwood include: that she knowingly

included false statements in the findings of fact submitted to the chancellor; she continued

to represent Katye while knowing Katye had committed perjury; and she failed to sign the

consent agreement. Kenton filed a complaint against Smallwood with the Mississippi Bar,

which was dismissed for lack of clear and convincing evidence.5 Therefore, Kenton’s

       4
       In regard to “these rules,” Kenton specifically cited Mississippi Rules of Civil
Procedure 5, 6, 11, and 62; Uniform Chancery Court Rule 5.03; and “many Rules of
Evidence and Rules of Professional Conduct.”
       5
          Katye’s record excerpts included a letter from the Mississippi Bar notifying
Smallwood that the matter against her had been dismissed and that the decision was not
appealable. The letter is dated April 13, 2012, which was after Kenton’s Notice of Appeal
was filed, so it is not in the record. This Court takes judicial notice of the letter and the status
of the matter against Smallwood before the Mississippi Bar. See Miss. R. Evid. 201. This
Court often takes notice of the status of cases in other courts or agencies involving the same
parties or related to the matter at hand. See Miss. Bar v. Gautier, 83 So. 3d 1280, 1281 (¶
3) (Miss. 2011) (taking judicial notice of the fact that no appeal had been filed); Miss.
Comm’n on Judicial Performance v. DeLaughter, 29 So. 3d 750, 756 n.4 (Miss. 2010)
(record did not include evidence of DeLaughter’s conviction; Court took judicial notice of
the record in another case before it that included a federal court’s judgment convicting
DeLaughter); Smith v. Dorsey, 599 So. 2d 529, 548 (Miss. 1992) (Supreme Court took
judicial notice that final judgment had been entered in interpleader action in federal court
involving the funds at issue). See also Opoka v. Immigration & Naturalization Serv., 94
F.3d 392, 394-95 (7th Cir. 1996) (citing the power of courts to take judicial notice, at any
stage of the proceedings, of relevant decisions of other courts and administrative agencies

                                                21
allegations of attorney misconduct against Smallwood are barred under the doctrine of res

judicata.

¶41.   Regarding alleged judicial misconduct, Kenton claims that, while acting in her

capacity as a municipal judge, Smallwood obtained information about Kenton being charged

with driving under the influence and used that information against him in the divorce

proceedings. Kenton’s DUI would have been public information, and Smallwood would

have been able to access the information regardless of her position as a municipal judge. The

chancellor made a finding that Smallwood did not commit any wrongdoing. This Court will

not overturn the chancellor’s finding of fact unless it was “manifestly wrong or clearly

erroneous.” Duncan, 774 So. 2d at 419 (¶ 4). Nothing in the record suggests that the

chancellor’s finding was erroneous. Kenton’s allegations of judicial misconduct against

Smallwood are without merit.

¶42.   Finally, Kenton alleges that the chancellor erred in not reporting Smallwood for

alleged wrongdoing and in failing to dismiss the case. Because the chancellor found no

evidence of wrongdoing by Smallwood, he had no reason to report her or to dismiss the case.

Kenton’s allegations of judicial and legal misconduct by Katye’s attorney and by the

chancellor are without merit.

                                         Conclusion

¶43.   As discussed herein, this Court finds that each of Kenton’s issues is procedurally

barred, without merit, or both. We affirm the chancellor’s grant of divorce on the ground of




that are directly related to the matter at hand) (internal citations omitted).

                                              22
irreconcilable differences. Finding no error, we also affirm the chancellor’s denial of

Kenton’s motion for reconsideration and other post-trial motions.

¶44.   AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
CHANDLER, PIERCE AND KING, JJ., CONCUR.




                                           23